DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. 
A.	Claim 16 recites the limitation "the die" inline 2.
B.	Claim 16 recites the limitation "the first surface" inline 2.
There is insufficient antecedent basis for these limitations in the respective claims.


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 14 and 17-19, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, are rejected under 35 U.S.C. 102)a)(1) as being anticipated by Camacho  et al., (US Pat. 8134242, hereinafter Camacho).

Regarding claim 14, Camacho discloses a method, comprising:
forming a first recess in a first/top side of a conventional leadframe (see cavity 1034 in a metal carrier 1032 in Fig. 10; col. 6, lines 27-37) terminating within the leadframe;
forming a plating material made of conventional alloy/solder material (see 314 in Fig. 11; col. 6, line 43, col. 5, lines 20-25) in the first recess; and
after forming the solder material, forming a conventional molding compound (see encapsulation material 302 in Fig. 13; col. 6, line 53) covering the first side of the leadframe and covering the solder material
(Fig. 10-15).

Regarding claims 17-19 respectively, Camacho teaches the entire claimed method as applied to claim 14 above, including:
forming a second recess (see cavity between protrusions 1032 in Fig. 10; col. 6, lines 27-37) in the leadframe spaced apart from the first recess; 
forming the molding compound (see 302 in Fig. 13; col. 6, line 53) further comprises forming the molding compound in the second recess; and 
removing portions from a second surface of the leadframe aligned with the first recess and the second recess (see Fig. 14; col. 6, lines 58-60).

Allowable Subject Matter
3.	Claims 1-13 are allowed.
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811